78 N.J. 320 (1978)
394 A.2d 360
PIONEER NATIONAL TITLE INSURANCE COMPANY, PLAINTIFF-RESPONDENT,
v.
PHYLLIS LUCAS AND LAWRENCE E. GOLDSCHMIDT, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 31, 1978.
Decided November 14, 1978.
Mr. James J. Higgins argued the cause for appellant Lucas (Messrs. Porzio and Bromberg, attorneys).
Mr. Charles W. Hutchinson argued the cause for appellant Goldschmidt (Messrs. Lamb, Hutchinson, Chappell, Ryan & Hartung).
Mr. Richard E. Brennan argued the cause for respondent (Messrs. Shanley & Fisher, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.